UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

 

'O'
CIVIL MINUTES - GENERAL

Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

Present: The Honorable CHRISTINA A. SNYDER

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

Not Present Not Present

Proceedings: [REDACTED] - ORDER ON DEFENDANTS’ MOTIONS IN
LIMINE (ECF NOS. 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80,
81, 86)

I. INTRODUCTION & BACKGROUND

The history of this action is known to the parties and is summarized in the Court’s
January 13, 2020 order (“MSJ Order”) denying defendants New York Life Insurance
Company (“NYL”) motion for partial summary judgment. ECF No. 64. For that reason,
the Court recites only the factual and procedural background that gives rise to NYL’s
motions in limine (“MILs”).

Defendant NYL filed fourteen MILs (““NYL’s MILs”) on February 14, 2020. ECF
Nos. 69-81, 86. Plaintiff Ada Shenon (“Shenon’”’) filed oppositions to NYL’s MILs Nos.
1, 2, 4,5, 8, 11, 12, 13, and 14, ECF Nos. 87, 89-93, 95, 99, 104, and gave notice of non-
opposition to NYL’s MIL No. 6 on February 24, 2020, ECF No. 96. Shenon filed motions
in opposition to NYL’s remaining MIL Nos. 3, 7, 9, and 10 on February 26, 2020. ECF
Nos. 116-119.

Having carefully considered the parties’ arguments, the Court concludes as follows.

Il. LEGAL STANDARD

“A motion in limine is a procedural mechanism to limit in advance testimony or
evidence in a particular area.” United States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009).
“(M|otions in Jimine must identify the evidence at issue and state with specificity why such

evidence is inadmissible.” Colton Crane Co.. LLC v. Terex Cranes Wilmington, Inc., No.
08-CV-08525-PSG (PJWx), 2010 WL 2035800, at *1 (C.D. Cal. May 19, 2010). The

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

“failure to specify the evidence” that a motion in limine “seek[s] to exclude constitutes a
sufficient basis upon which to deny th[e] motion.” Bullard v. Wastequip Mfg. Co. LLC,
No. 14-CV-01309-MMM (SSx), 2015 WL 13757143, at *7 (C.D. Cal. May 4, 2015).

“Trial courts have broad discretion when ruling on motions in limine.” Matrix Int’]
Textile, Inc. v. Monopoly Textile, Inc., No. 2:16-CV-0084-FMO-AJW, 2017 WL
2929377, at *1 (C.D. Cal. May 14, 2017). Such rulings are “not binding on the trial judge,
and the judge may always change his mind during the course of a trial.””» Ohler v. United
States, 529 U.S. 753, 758 (2000). “Denial of a motion in limine does not necessarily mean
that all evidence contemplated by the motion will be admitted at trial. Denial merely means
that without the context of trial, the court is unable to determine whether the evidence in
question should be excluded.” Matrix Int'l Textile, 2017 WL 2929377, at *1 (internal
citation omitted).

Ill. NYL’S MOTIONS IN LIMINE
A. NYL’s MIL No. 1

NYL moves to exclude the testimony and report of plaintiff's expert witness Sharon
Rosenfield. ECF No. 70 at 1. NYL anticipates that Rosenfield will testify regarding
Shenon’s ability to perform Activities of Daily Living (“ADLs”) and her physical
condition. Id. NYL contends Rosenfield’s testimony is inadmissible under Federal Rule
of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993),
because (1) she does not possess sufficient training, experience, or education to be qualified
as an expert; (2) her testimony will not assist the trier of fact in determining the facts at
issue in this case; and (3) her testimony is duplicative of testimony from plaintiff's other
retained experts who are more medically qualified. Id. at Notice 2. NYL further contends
that (4) Rosenfield’s testimony is inadmissible under Rule 403 because her “role in this
litigation is to serve as Plaintiff's mouthpiece for her ailments and complaints” and
therefore her testimony would confuse and mislead the jury as well as cause undue
prejudice to NYE. Id. at Notice 2, 5.

 

The Court disagrees. First, Rosenfield is qualified to testify as expert. See Heston
v. Taser Int'l, Inc., 431 F. App’x 586, 588 (9th Cir. 2011) (holding that “board-certified”
professionals “with extensive experience in the field” are “sufficiently qualified by
‘knowledge, skill, experience, training, or education’” to testify as experts) (citing Fed. R.
Evid. 702). Rosenfeld is a Geriatric Care Manager who, for more than 30 years, has
managed client care in clients’ homes. ECF No. 95 at 4. She obtained a nursing degree in

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

1979 and has board certification from the National Academy of Certified Care Managers.
ECF No. 70 at 3. Although not a medical doctor, she has the requisite training and
experience—including experience making in-home patient assessments—to opine on
Shenon’s restrictions, limitations, and need for assistance in her home.

Second, whether Rosenfeld’s testimony will actually “assist” the jury is not a proper
function of a motion in limine brought pursuant to Rule 702 since it goes to the weight
rather than the admissibility of the evidence. See United States v. Sandoval-Mendoza, 472
F.3d 645, 654 (9th Cir. 2006) (“Daubert makes the district court a gatekeeper, not a fact
finder.”). At this point, “[w]e are concerned not with the correctness of [an] expert’s
conclusions but the soundness of [her] methodology.” Estate of Barabin v. AstenJohnson,
Inc., 740 F.3d 457, 463 (9th Cir. 2014).

 

Third, while the Court would be inclined to exclude cumulative testimony, it is
premature to do so at this juncture. See Apple iPod iTunes Antitrust Litig., No. 05-CV-
0037 YGR, 2014 WL 12719192, at *1 (N.D. Cal. Nov. 18, 2014) (denying motion in limine
“to exclude cumulative expert testimony” without prejudice “as premature” because while
expert “reports may have overlapping material” that “does not necessitate the Court
excluding the presentation of such evidence in advance,” and instead concluding that if
“defendant introduce[s] purportedly cumulative expert testimony at tral, plaintiffs may
raise an appropriate objection at that time which the Court can then consider in context.”’).
The Court reserves judgment as to any objection made at trial that Rosenfeld’s testimony
is cumulative.

And fourth, defendant’s Rule 403 objection is not well-taken to the extent that
Rosenfeld’s testimony is limited to demonstrating Shenon’s inability to perform her
activities of daily living, in accordance with the opinions disclosed in her report.

Accordingly, NYL’s MIL No. 1 is DENIED, without prejudice.

B. NYL’s MIL No. 2

NYL next moves to exclude the testimony of Laura Parker, Shenon’s bad faith
expert, on the basis that Shenon has “failed to carry her burden to establish by a
preponderance of the evidence that Parker is a qualified expert.””» ECF No. 75 at 1. NYL
specifically contends that Parker should not be allowed to testify on corporate motive and
intent, on her legal opinions, on custom and practice opinions, and that her testimony will
not assist the trier of fact. See Id. at 3-7. Shenon answers that Parker is a qualified expert,

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

and that her testimony is necessary to explain to the jury the process and standard of
handling an insurance claim, something which Shenon alleges is foreign to a jury member.
ECF No. 90 at 1. Shenon also states that Parker will not offer legal conclusions at trial,
and that NYL’s concerns regarding the credibility of her testimony can be addressed at
cross-examination and is ultimately an issue for the jury to determine. Id.

NYL’s attempt to exclude this witness is without merit. Parker is qualified to testify
as an expert on the ordinary insurance claims process. She has more than 25 years of
“extensive experience” working in the insurance industry, through which she has
developed specialized knowledge regarding industry standard claims handling practices.
See Heston, 431 F. App’x at 588. She has testified as an expert about claims procedures in
numerous other cases, and has personally handled insurance claims in the State of
California. “Clearly, this lays at least the minimal foundation of knowledge, skill, and
experience required in order to give expert testimony on the practices and norms of
insurance companies in the context of a bad faith claim.” Hangarter v. Provident Life &
Accident Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004) (internal marks omitted) (emphasis
original) (citing Thomas v. Newton Int'l Enters, 42 F.3d 1266, 1269 (9th Cir. 1994))
(finding that the district court did not abuse its discretion in concluding that a bad faith
expert with twenty-five years’ experience working for insurance companies and prior
expert testimony in insurance cases was qualified to testify as an expert witness).

 

NYL’s other objections are unavailing. To the extent NYL objects to the weight, as
opposed to the admissibility, of Parker’s testimony, that argument fails. See AstenJohnson
Inc., 740 F.3d at 463 (cited supra). Moreover, there is no basis at this point to conclude
that Parker will necessarily only “summarize evidence.” Rogers v. Raymark, 922 F.2d
1426, 1431 (9th Cir. 1991). “[T]he average juror is not likely to be familiar with the
practices and procedures involved in insurance claims handling,” and Parker’s testimony
may shed light on these issues. See Camacho v. Nationwide Mut. Ins. Co., 2014 WL
1396427 at *17 (N.D. Ga. Mar. 31, 2014) (citing other courts that have reached the same
conclusion). Parker shall be permitted to explain these procedures at trial, provided she
does not offer any conclusions that invade the province of the jury. Should Parker’s
testimony stray from what is admissible pursuant to the Federal Rules of Evidence, NYL
shall be free to make an objection at that time.

 

NYL’s MIL No. 2 is accordingly DENIED without prejudice.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

C. NYL’s MIL No. 3

NYL moves to exclude “[t]estimony, evidence or documents regarding, or
presenting any argument relating to [Shenon’s] prior claim with [NYL].” ECF No. 86 at
Notice 2. This prior claim (“the Prior Claim”) was filed by Shenon with NYL for long-
term care benefits on January 7, 2010, and settled on June 21, 2017. Id. at 1; ECF No. 116
at 2. To record their settlement, the parties entered into a confidential settlement agreement
(“the Settlement Agreement”). See ECF No. 86-1.

NYL claims that the Settlement Agreement prevents Shenon from referring to the
Prior Claim in this litigation, and that Shenon also agreed to keep the facts and
circumstances regarding the Prior Claim confidential. ECF No. 86 at 3. As a result, NYL
argues that any evidence related to the Prior Claim is inadmissible. Id. at 4. Additionally,
NYL contends that evidence related to the Prior Claim 1s irrelevant to the claim at issue in
this litigation (“the Present Claim”) and prejudicial because it would invite the jury to
unfairly speculate as to the Prior Claim. Id. at 4-5.

At the hearing on this motion, Shenon’s counsel explained that the evidence it seeks
to introduce from the Prior Claim file is a May 21, 2017 document that Shenon contends
demonstrates that NYL made previous findings that support the veracity of Shenon’s
current claim. Shenon argues the document is relevant because it supports a finding that
would trigger coverage for the present claim. She adds that NYL, at a minimum, reviewed
this evidence when it selectively relied on other documents in the Prior Claim file to make
its determination on the claim at issue in this litigation. As to NYL’s objection under the
Settlement Agreement, Shenon responds that NYL materially breached the Settlement
Agreement by providing “cherry-picked” information from the Prior Claim case file to Dr.
Theresa Oney for the purpose of defending this lawsuit, with the result that Shenon is
released from performing the agreement’s obligations. See Brown v. Grimes, 192 Cal.
App. 4th 265, 277 (2011) (“When a party’s failure to perform a contractual obligation
constitutes a material breach of the contract, the other party may be discharged from its
duty to perform under the contract.”). In anticipation of this argument, NYL contends that
sharing the selected records with Dr. Oney was permitted by an exception recorded in the
Settlement Agreement which states that:

 

   

See ECF No. 86-1 § 3(b).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

Based on the record before the Court, the motion appears to be moot because the
only Prior Claim document that Shenon intends to introduce at trial is exempted by the
plain language of the agreement. Specifically, whether or not NYL materially breached

the Settlement Agreement by providing materials to Dr. Oney (and it appears it did not),
the Settlement Agreement (oo ] Shenon or NYL from
eS (1.e., using in a proceeding) documents from the Prior Claim to
adjudicate a new claim if those documents EEE
CEJ See ECF No. 86-1 § 3(b). The only Prior Claim document that Shenon
apparently intends to EEE is the May 21, 2017 document that, based on
the proffer made by Shenon’s counsel at the hearing on this motion, is

to her current claim.
For these reasons, NYL’s MIL No. 3 is DENIED AS MOOT.
D. NYL’s MIL No. 4

NYL moves to restrict the testimony from seven of Shenon’s treating physicians and
medical providers who were designated as experts, but who did not provide an expert report
in accordance with Federal Rule of Civil Procedure 26(a)(2)(B)—namely Drs. Elena
Spektor, Stephen Kay, Andrew Spitzer, Daniel Rosen, Martin Cooper, Faina Zlatogorov,
and physical therapist Julia Karchemsky (collectively, “the Challenged Providers”). ECF
No. 69 at 1. Specifically, NYL moves to limit the Challenged Providers’ testimony to the
opinions they formed during the course of their treatment at the time it was rendered,
excluding any opinions they developed from independent sources (including records
produced in litigation). See Goodman v. Staples The Office Superstore, 644 F.3d 817, 826
(9th Cir. 2011) (holding that a treating physician may provide expert testimony without
submitting a written report, but only if the physician offers opinions that were formed
“during the course of treatment’).

Shenon does not dispute that, under Goodman, the Challenged Providers’ testimony
must be limited to the opinions that these providers formed during the course of their
treatment since they did not submit expert reports. However, Shenon contends that the
Challenged Providers “should be allowed to testify about all of their opinions formed
during the course of their treatment of Ms. Shenon, regardless of whether such opinions
are based upon or informed by information or documents” collected through litigation. Id.
at 3-4 (internal marks omitted).

 

The Ninth Circuit held in Goodman that “a treating physician is only exempt from
Rule 26(a)(2)(B)’s written report requirement to the extent that his opinions were formed

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

during the course of treatment.” Goodman, 644 F.3d at 826. This decision limits the
testimony of a physician who does not file a written report to opinions drawn or derived
from the treatment they provide. Id. Medical opinions formed from the consideration of
Shenon’s prior medical records, physician reports, and other related documents (however
obtained) fall within the range of admissible testimony under that standard, provided that
these documents informed the Challenged Providers’ ongoing treatment of Shenon. The
Challenged Providers shall be permitted to offer such testimony at trial. What the
Challenged Providers cannot discuss, however, are any legal conclusions about whether
Shenon’s condition entitles her to the benefits of the insurance policy at issue in this case,
or any prognoses as to Shenon’s future condition and abilities. See Lee v. First Nat’] Ins.
Co., No. 09-CV-06264-MMM CWx), 2010 WL 11549637, at *10 (C.D. Cal. Dec. 22,
2010) (concluding that “such opinions fail to assist under Rule 702” since they “do nothing
more for the jury than tell it what verdict to reach”) (citing Wright & Gold, 29 Fed. Prac.
& Proc. Evid. § 6264 (2d ed.)).

 

 

For these reasons, NYL’s MIL No. 4 is GRANTED in that the Challenged
Providers’ testimony shall be limited by Goodman, but DENIED to the extent NYL seeks
to preclude the Challenged Providers from offering opinions based upon a review of
documents they considered during their course of treating Shenon.! Shenon’s counsel is,
however, directed to explain in more detail what specific documents the Challenged
Providers relied upon to treat Shenon that they intend to testify about at trial.

E. NYL’s MIL No.5

NYL moves for an order “to exclude evidence of plaintiff's disability benefits or the
legal standards applicable to disability benefits” with reference to the private insurance and
Social Security disability benefits Shenon is receiving. ECF No. 71 at 1. NYL contends
that such evidence is irrelevant to Shenon’s claims, would be confusing to the jury,
prejudicial to NYL, and—without citing or discussing any legal authority—conclusively
asserts that such testimony is accordingly inadmissible. Id. Shenon answers that her
receipt of disability payments, and the underlying basis for those payments, are facts that

 

1 Shenon contends that if NYL raises any subject matter beyond the scope of the
Challenged Providers’ treatment on cross-examination, then Shenon should be permitted
to probe those subjects on redirect. The Court reserves decision to rule on the objections to
the scope of any cross-examination or redirect at trial.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

NYL had an obligation to investigate when it considered Shenon’s claim, that NYL’s
failure to investigate those facts are relevant to her bad faith claim, and that the jury
instructions will ensure that these facts should only be considered for this purpose, and that
“there will be no confusion concerning which standard the jury is to apply.” ECF No. 89
at 3-4. At the hearing on this motion, Shenon’s counsel made clear that Shenon does not
intend to offer the evidence to suggest she is entitled to policy benefits from NYL because
she has been found to be disabled by the Social Security Administration, but only to
demonstrate that NYL did not adequately investigate her claim.

The Court agrees with Shenon that the probative value of the federal disability
benefits in this case are considerable, at least as they relate to NYL’s obligation to
investigate Shenon’s disability clarm. Moreover, evidence that a plaintiff receives federal
disability benefits—pursuant to the pertinent legal standard—is not inadmissible or
prejudicial per se in a case involving a claim for benefits under a different standard. See
Creer v. AT & T Umbrella Ben. Plan No. 1, No. 09-CV-02210-MCE, 2012 WL 397717,
at *6 (E.D. Cal. Feb. 7, 2012) (concluding in an ERISA case that “the fact that the disability
standard for [Social Security Disability Insurance (“SSDI’)] purposes may be different does
not mean Plaintiff's social security award was irrelevant.”) (citing Letvinuck v. Aetna Life
Ins. Co., 439 F. App’x 585, 586 (9th Cir. 2011) for the proposition that the “Social Security
Administration’s (SSA) decision that Letvinuck was disabled” was “relevant evidence” in
ERISA action for wrongful denial of coverage).

The Court accordingly DENIES NYL’s MIL S. The parties are instructed to propose
a limiting instruction addressing how the jury should consider the evidence of Shenon’s
SSDI benefits.

F. NYL’s Unopposed MIL No. 6

NYL’s MIL No. 6 to exclude any reference to the court’s ruling on defendant’s
motion for partial summary judgment, ECF No. 72, is not opposed by Shenon, see ECF
No. 96, and therefore this MIL is GRANTED.

G. NYL’s MIL No.7

NYL moves to exclude evidence related to its “handling of other claims submitted
by other insureds and other lawsuits.” ECF No. 76 at 4. NYL claims that such evidence
is irrelevant because there is no “evidentiary link between information about other
claimants and the issues being tried in this case,” and that it would violate third party
privacy rights to disclose this information. Id. at 2. NYL further contends that even if this

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

was not the case, the evidence should be excluded pursuant to Rule 403 because NYL
would “necessarily be forced” to present evidence showing that its claim handling was
reasonable, proper, and done in good faith, resulting in certain prejudice to NYL and likely
confusion of the jury. Id. at 3.

Shenon answers that this MIL must be denied because NYL “failed to identify any
specific evidence or other claims that it seeks to preclude.” ECF No. 117 at 2. Shenon
further contends that she “must be able to reference other claims” in order to prove that her
claim was unfairly targeted for differential treatment, and in order to prove that NYL had
a pattern or practice of denying claims like hers in bad faith. Id. at 6-7.

The Court agrees that evidence related to NYL’s handling of other claims and
lawsuits could be relevant to show a pattern of NYL’s claim handling process that is related
to Shenon’s bad faith claim. See MSJ Order at 10 (addressing Shenon’s bad faith claim).
Moreover, in the absence of any particular evidence targeted for exclusion, it is premature
to decide whether the proffer of such evidence, even if relevant, would be substantially
more prejudicial than probative. “[A] district court cannot properly exercise its discretion
to decide whether the probative value of evidence objected to under Rule 403 outweighs
the risk of unfair prejudice without examining the evidence” first. See United States v.
McElmurry, 776 F.3d 1061, 1067 (9th Cir. 2015). For this reason, “the Court is not in a
position to rule n the request” at this time. United States v. Cervantes, No. 12-CR-00792-
YGR, 2016 WL 345600, at *9 (N.D. Cal. Jan. 28, 2016) (denying motion in limine
grounded in Rule 403 without prejudice).

The Court adds that while Federal Rule of Evidence 404(b)(1) precludes the
admission of prior acts evidence “to prove the character” of a defendant “in order to show
action in conformity with that character,” the evidence at issue in this case falls into the
exception set forth in Rule 404(b)(2) “which allows the admission of prior conduct for the
purposes of proving motive, opportunity, intent, preparation, plan, knowledge, identity, or
absence of mistake or accident.” United States v. Arambula-Ruiz, 987 F.2d 599, 602 (9th
Cir. 1993) (citing Fed. R. Evid. 404).

 

Accordingly, MIL No. 7 is DENIED without prejudice. The court reserves the right
to preclude evidence of prior claims and lawsuits on a case-by-case basis at trial.
Additionally, the parties are ordered to propose a limiting instruction addressing how the

jury should consider the evidence of NYL’s prior claims and lawsuits in accordance with
Rule 404.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

H. NYL’s MIL No. 8

NYL moves for an order that the Court either (1) exclude certain unspecified
financial documents (“the Financial Documents”) discussed at the deposition of Aaron
Ball or, in the alternative, (2) preclude Shenon from referring to these unspecified Financial
Documents in her opening statement and handle objections on a document-by-document
basis at trial. ECF No. 77 at 1. Shenon answers that NYL has, among other problems with
its motion, failed to specifically identify the evidence it seeks to exclude. ECF No. 99 at
2-4.

The Court agrees with Shenon that this MIL lacks the requisite specificity that would
allow the Court to rule on its merits, at least at this point. District courts routinely deny
MILs that fail to identify the specific materials they seek to exclude. See, e.g., Bullard v.
Wastequip Mfg. Co.. LLC, 2015 WL 13757143, at *7 (C.D. Cal. May 4, 2015)
(“defendants’ failure to specify the evidence they seek to exclude constitutes a sufficient
basis upon which to deny their motion”); Colton Crane Co., LLC v. Terex Cranes
Wilmington, Inc., 2010 WL 2035800, at *1 (C.D. Cal. May 19, 2010) (“motions in
limine must identify the evidence at issue and state with specificity why such evidence is
inadmissible” and “motions in limine should rarely seek to exclude broad categories of
evidence, as the court is almost always better situated to rule on evidentiary issues in their
factual context during trial”); Engman v. City of Ontario, 2011 WL 2463178, at *3 (C.D.
Cal. June 20, 2011) (“Because defendants have not identified any particular statement that
they seek to preclude, the Court finds that it would be premature to address the instant
motion in limine’’).

 

Accordingly, this MIL is DENIED without prejudice. NYL will have an
opportunity to renew this motion at trial with reference to the specific financial documents
it seeks to exclude.

With respect to evidence addressed in opening statements, it is the Court’s practice
to require the parties to exchange the evidence they intend to reference in their respective
opening statements before the beginning of trial. If either party objects to the use of
evidence in the other party’s opening, the evidence shall not be referenced until received
into evidence at trial.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

I. NYL’s MIL No. 9

NYL moves to “either (1) exclude any reference to Granville Elliott, or,
alternatively, (2) preclude Plaintiff from referring to Elliott in opening statement, and
handle objections during trial.” ECF No. 78 at 3.

The parties do not dispute that Elliott was a licensed and appointed representative of
NYL who administered Shenon’s policy, but NYL contends that Shenon has failed to
establish how Elliott is relevant to the handling of Shenon’s claim, or this litigation. Id. at
5. Shenon answers that there is circumstantial evidence that her claim was “tracked and
handled as suspicious and potentially fraudulent, at least in part, because her policy had
been [administered] by Granville Elliott.” ECF No. 118 at 6 (internal marks omitted).
This evidence consists of testimony by Aaron Ball, ECF No. 118-1 (“Calvert Decl.”), Ex.
3 (“Ball Depo.”), testimony by Elliott himself, Calvert Decl., Ex. 1 (“Elliott Depo.”), and
evidence from documents produced in discovery that policies sold and/or handled by Elliott
were targeted for denial based on allegations that these policies tended to generate a greater
than average loss ratio. See, e.g., Calvert Decl., Ex. 5 (““NYLIC 2274”) and Ex. 6 (““NYLIC
2310”). Shenon contends that this evidence, taken together, demonstrates that Elliott’s role
in administering Shenon’s policy may have contributed to the subsequent denial of her
claim in bad faith.

The Court agrees with Shenon, and does not find the evidence involving Elliott
inadmissible as a matter of law at this juncture. Even if a plaintiff who claims that a
company policy led to the denial of her claim were required to supply evidence of a
“specific nexus” between that alleged policy and her claim denial before she could put on
evidence of the alleged policy, see Starr-Gordon v. Massachusetts Mut. Life Ins. Co., No.
03-CIV-0368-LKK (GGH), 2006 WL 3218778, at *13 (E.D. Cal. Nov. 7, 2006) (discussed
in NYL’s motion at 5), the record evidence (including the evidence discussed above that
NYL scrutinized policies handled by Elliott) does precisely that. Moreover, as the Court
concluded in its motion denying NYL’s partial motion for summary judgment, Shenon has
presented evidence that raises a triable issue “that the BIU was created for, and in the case
of her claim used to, ‘search for ways to avoid paying a claim.’” MSJ Order at 10
(emphasis added) (quoting Tomaselli v. Transamerica Ins. Co., 25 Cal. App. 4th 1269,
1281 (1994) (cited in Croskey et al., Cal. Prac. Guide: Insurance Litig., § 12:889)
(“Croskey”)). Shenon has presented evidence that raises a triable issue that NYL created
the BIU to deny claims in bad faith, including by targeting claims brought by insureds (like
Shenon) whose policies are serviced by particular sales agents.

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 11 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

Accordingly, NYL’s MIL No. 9 is DENIED.
J. | NYL’s MIL No. 10

NYL moves to exclude any “comment, reference, evidence or argument regarding
the reserves set on Plaintiff's claim or the reserves set on any other claim submitted to
[NYL] or any of its parent or affiliated companies.” ECF No. 73 at Notice 2. NYL
contends that a policy’s claims reserves are based on statistical factors and statutory
requirements, and as such are not relevant to Shenon’s claim. Id. at 2. NYL further
contends that even if found to be relevant, all reference to reserves should be excluded on
the basis that any purported relevance would be substantially outweighed by unfair
prejudice to NYL, confusion of issues for the jury, and delay and waste of the court’s time
pursuant to Rule 403. Id, Shenon answers that she does not intend to introduce evidence
of NYL’s claims reserves, but must be allowed to discuss the separate settlement and/or
litigation reserves (i.e., liability reserves) that NYL set aside for certain policies—
specifically, those policies administered or sold by Granville Elliott—because she contends
these greater than average figures are relevant to show that NYL had an incentive to
monitor and target claims like hers for denial.

Although “in first party” bad faith cases “the question of potential liability reserves”
is typically “not relevant,” this is because the usual first party bad faith case focuses on the
adequacy of a defendant insurance company’s “good faith in investigating the loss and
denying coverage.” American Protection Ins. Co. v. Helm Concentrates, Inc., 140 F.R.D.
448, 450 (E.D. Cal. 1991) (cited by NYL). This case is different, however, because its
theory of bad faith hinges on an alleged NYL policy to target certain claims for denial,
including on grounds that the insured making the claim held a policy that was handled by
Granville Elliott. See MSJ Order at 10-11. From what the Court understands, Shenon
intends to offer evidence of the relatively high liability reserves on her and other allegedly
affected policies to show NYL’s motive for developing and plan for executing this policy
to reduce the liability risk from Elliott’s clients. For this reason, the evidence could be
relevant in this case.

Accordingly, MIL No. 10 is DENIED without prejudice. The Court reserves
judgment as to whether individual exhibits or certain testimony are substantially more
prejudicial than probative.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 12 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

K. NYL’s MIL No. 11

NYL moves to exclude any evidence, reference, or argument that Shenon may be
entitled to recover future benefits, regardless of whether the jurors find NYL acted in bad
faith. ECF No. 79 at 6. Ordinarily, a jury may award damages for future policy benefits
consistent with the policy provisions. See Egan v. Mut. of Omaha Ins. Co., 24 Cal. 3d 809,
824 n.7 (1979). NYL contends, however, that Egan only applies to future disability
benefits, pursuant to a disability policy, and not to the kind of long-term care (“LTC”)
benefits that are at issue in this case. ECF No. 79 at 2. According to NYL, disability
benefits are unique in that they “provide fixed monthly indemnity disability benefits
designed to replace income,” whereas LTC benefits reimburse the insured for covered
expenses already paid for. Id. Because LTC benefits effectively operate as a
reimbursement policy, NYL argues that “damage claims based on future [LTC] benefits
are fatally speculative” and “impossible to calculate.” Id. at 3. Furthermore, NYL alleges
that because the conditions to Shenon’s right to receive future benefits have not yet
occurred (i.e. the expense events that would require reimbursement have not yet taken
place), a jury could not predict without speculating what LTC benefits Shenon may be
entitled to receive in the future. Id. at 4. Finally, NYL contends that an award of future
LTC benefits would allow Shenon to recover long-term care benefits without certification
of chronically ill status by a licensed health care practitioner in violation of the Internal
Revenue Code. See 26 U.S.C. § 7702B.

 

Shenon responds that Egan applies to her case in full force. The Court agrees. While
Egan concerns fixed monthly indemnity disability benefits, Egan, 24 Cal. 3d at 815, NYL
cites no authority that Egan cannot apply to reimbursement policies such as the one at issue
in this case. In fact, as Shenon correctly notes, the Ninth Circuit in Hangarter indicated the
opposite. See Hangarter, 373 F.3d at 1012 (holding “Egan to apply to insurance bad faith
claims generally”). The Court therefore sees no reason to exclude evidence of future
benefits on this basis.

NYL’s remaining arguments are without merit. First, NYL cites no authority to
support the proposition that an award of future LTC benefits would violate the Internal
Revenue Code. Second, there is no basis to exclude the evidence because of a speculative
damage award that might result. “Under California law, the damages recoverable in any
case must be susceptible of ascertainment with a reasonable degree of certainty|.|” Yujin
Robot Co. v. Synet Elecs., Inc., 744 F. App’x 338, 340 (9th Cir. 2018). This burden is
sufficient to ensure that the jury will not award “fatally speculative” future disability

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 13 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

benefits to Shenon. NYL may challenge any award that is contrary to this rule of law, or
not supported by the clear weight of the evidence, through post-trial motions.

Accordingly, NYL’s MIL No. 11 is DENIED.
L. NYL’s MIL No. 12

NYL moves to exclude “[a|ny evidence relating or referring to purported emotional
distress sustained by Shenon due to any act or omission by [NYL].” ECF No. 80 at 2.
NYL alleges that emotional distress damages are only recoverable if Shenon establishes
that she has sustained economic loss, and that Shenon has already stipulated that no
economic loss occurred in her case. Id. at 3-4; ECF No. 80-1 (“Shea Decl.”) at 2. NYL
further contends that even if evidence related to emotional distress is to be found
admissible, it would be substantially outweighed by the unfair prejudice that would result
to NYL and the confusion of issues that would result to the jury. ECF No. 80 at 4.

Shenon claims that she only agreed to withdraw her claim for financial distress, not
her claim for financial harm. ECF No. 104 at 2. Shenon argues that “financial harm
connotes an actual loss” while “financial distress” is “the actual or potential loss of her
home, immediate failure of her ability to pay her bills, etc.” Id. Shenon contends that she
has suffered and continues to suffer financial harm every two weeks when she pays for her
care out of her own pocket, and that “[t]he emotional turmoil [Shenon] experienced
naturally flowed from this economic loss.” Id. at 3-4.

“{E]motional distress damages are recoverable in first and third party bad faith cases
only when the insureds have suffered financial loss.” Waters v. United Servs. Auto. Ass’n.,
41 Cal. App. 4th 1063, 1069 (1996). In Waters, the California Court of Appeal reversed a

jury’s award of emotional distress damages to the insureds on the basis that they:

*“_..did not put on any evidence of any kind of financial loss—no medical or
hospital bills paid (or even incurred), no attorneys' fees, no interest paid on
borrowed funds, no interest lost because personal funds had to be advanced to
cover . . . expenses, no loss of an investment opportunity because personal
capital was committed to the restoration effort—in short, nothing to suggest
the Waters spent a penny of their own (or lost income they would have
otherwise received) as a result of USAA's delay in paying the amounts
claimed under the policy.”

Id. (emphasis in original).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 14 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

The Court agrees with Shenon that, in contrast to the insureds in Waters, Shenon has
experienced and continues to experience financial loss resulting, at a minimum, from her
biweekly payments to her caretaker Naratovska, the potential interest lost on those funds,
and the litigation expense she is incurring as a result of this suit. ECF No. 104 at 3-4.
NYL’s contention that these payments cannot constitute loss are not well-taken: the
reduction in a fixed asset, or fund, plainly constitute damages.

The Court also agrees with Shenon that the joint stipulation entered by NYL and
Shenon on February 14, 2020 (“the Joint Stipulation”), ECF No. 68, does not preclude
Shenon from claiming emotional distress damages on the basis of financial harm. The
Joint Stipulation only precludes Shenon from “making a claim against [NYL] for financial
distress or hardship because of the non-receipt of long-term care benefits from NYL,” and
does not apply to the financial loss Shenon alleges as the basis for her emotional distress
claim. Id. at 2.

Accordingly, NYL’s MIL No. 12 is DENIED.
M. NYL’s MIL No. 13

NYL requests a protective order pursuant to California Civil Code § 3295(a) to
prevent Shenon from putting on evidence of NYL’s financial condition until she has
established a prima facie case that she is entitled to punitive damages. ECF No. 74 at 2.
Specifically, the code section states that “[t]he court may, for good cause, grant any
defendant a protective order requiring the plaintiff to produce evidence of a prima facie
case of liability for [punitive damages], prior to the introduction of evidence of . . . [t]he
financial condition of the defendant.” Cal. Civ. Code § 3295(a). NYL contends that its
financial condition 1s not relevant to any issue, except in the event that the issue of punitive
damages is permitted to go to the jury, and if admitted before that point, would be unduly
prejudicial pursuant to Rule 403. Id.

Shenon opposes on grounds that (1) NYL’s financial condition and net worth are
relevant to proving NYL’s liability for bad faith because NYL’s financial information
shows that it had the resources to conduct a thorough investigation, and elected not to. ECF
No. 87 at 2-3, and (11) NYL has no basis to conclude that evidence of NYL’s net worth
would cause prejudice if introduced during Shenon’s case in chief. Id. at 3.

The Court notes that it has no obligation to grant a protective order pursuant to
§ 3295 because that provision of California state law is procedural and federal courts sitting
in diversity apply federal procedural law. See, e.g., Oakes v. Havlorsen Marine Ltd., 179

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 15 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

F.R.D. 281, 284-85 (C.D. Cal. 1998) (“Examining Civil Code Section 3295(a)-(c), this
Court find that it is clearly a procedural law’) (citing Hanna v. Plummer, 380 U.S. 460,
465 (1965)). Nonetheless, the Court has discretion to bifurcate trial pursuant to Federal
Rule of Civil Procedure 42.

It is well-established that evidence of an insurer’s net worth, while relevant to the
proof of punitive damages, may prejudice it during the liability phase of trial. See Croskey
et al., 13-C Cal. Prac. Guide: Ins. Litig. §§ 13.446, 13.571 (2019) (“Croskey’) (stating that
“Defendant’s wealth and income are important factors in assessing punitive damages,” but
agreeing that there is a “presumption” that “evidence of a defendant’s wealth can induce
factfinders to abandon their objectivity and return a verdict based on passion and
prejudice’) (citation omitted). For this reason, federal courts often exercise their discretion
to bifurcate the trial on an insured’s underlying claims for denial of coverage and the
entitlement to punitive damages, from the trial on the amount of punitive damages to be
awarded, if any. See, e.g., Fid. Nat. Fin., Inc. v. Friedman, No. 00-CV-06902-WJR (RZx),
2002 WL 34369457, at *1 (C.D. Cal. May 14, 2002) (concluding that financial condition
evidence “would be relevant only to the issue of punitive damages” and ordering “that the
trial of the respective punitive damage claims of plaintiffs/counterdefendants and of
defendant/counterclaimant . . . be bifurcated from, and conducted after, trial of the
underlying claims and counterclaims’”’).*

 

* In some cases, a leading treatise suggests that it may even make sense to divide
trial into three phases—one for liability on the underlying denial of coverage claims, one
for entitlement to punitive damages, and one for the amount of punitive damages to
award—to account for the fact that proof of liability and the entitlement to punitive
damages are adjudicated under different legal standards, and often turn on different sets
facts. See generally Croskey §§ 13.355, 13.518, 13.550 (observing (i) that “a bad faith
claim in which punitive damages are sought involves two different standards of proof: the
bad faith (tort) claim need be proved only by a preponderance of the evidence” while the
“oppression, fraud or malice” necessary to establish an entitlement to punitive damages
“must be proved by clear and convincing evidence, and (11) that a claim for punitive
damages ordinarily “is not established merely by evidence that the insurer” tortiously
breached the implied covenant).

However, because this is a case where “the facts showing breach of the implied
covenant . . . may also constitute clear and convincing evidence of [malice] or other conduct
justifying punitive damages”—-see. e.g., Campbell v. Cal-Gard Sur. Servs.. Inc., 62 Cal.

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 16 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

Shenon contends that the Court should not bifurcate trial in this fashion because
NYL’s financial condition demonstrates that it had the means to reasonably investigate
Shenon’s claim, but elected not to, and thus denied her claim in bad faith. That is a red
herring. Whether or not NYL was well-capitalized, it had an obligation to reasonably
investigate Shenon’s claim pursuant to its policy contract and the associated covenant of
good faith and fair dealing. See Guebara v. Allstate Ins. Co., 237 F.3d 987, 992 (9th Cir.
2001) (“The key to a bad faith claim is whether or not the insurer’s denial of coverage was
reasonable.”) (applying California law); e.g., Tomaselli v. Transamerica Ins. Co., 25 Cal.
App. 4th 1269, 1281 (1994) (insurer breaches this obligation in bad faith when it
“search|es| for ways to avoid paying a claim’) (discussed in MSJ Order at 10-11). NYL’s
financial condition has no bearing on the reasonableness of its decision to deny Shenon’s
claim. Shenon’s other argument—that NYL has not presented evidence that it would
necessarily be prejudiced by the introduction of this evidence during a liability phase of
trial—is also without merit in light of the “presumption,” discussed above, “that evidence
of a defendant’s wealth” can induce prejudice. See Croskey, § 13:571 (citing cases).

Given the risk that evidence of NYL’s net worth and financial condition may
prejudice NYL if considered during the the liability phase of trial, the Court will exercise
its discretion pursuant to Rule 42 to bifurcate the trial as follows: first, the Court will try
Shenon’s bad faith, breach of contract, and entitlement to punitive damages claims; second,
if Shenon prevails on her claim and establishes that she is entitled to punitive damages, the
Court shall hold an additional trial to determine the amount of punitive damages it shall
award, at which time the evidence of NYL’s financial condition will be admissible.

NYL’s MIL No. 13 is accordingly GRANTED in substance. Shenon shall not
introduce evidence of NYL’s financial condition unless and until she has established a
prima facie case that she is entitled to punitive damages.

N. NYL’s MIL No. 14

NYL alleges that at the pre-trial conference meeting between counsel on February
12, 2020, Shenon informed NYL that Shenon’s expert Glenna Tolbert will provide an
updated report to provide a more recent evaluation of Shenon’s condition. ECF No. 81 at
3. Considering that expert designations were due October 29, 2019 and rebuttal

 

App. 4th 563, 571 (1998) (evidence that the insurer “had an established practice of not
investigating claims” both established tortious breach of the implied covenant and
malice)—the Court declines to follow this approach. Croskey, § 13.550.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 17 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

designations were due November 27, 2019, NYL moves to exclude all testimony related to
this new report and to limit Tolbert’s testimony to the reports served with Shenon’s expert
designation. Id. at 6. NYL contends that Shenon is not allowed to use the information in
the new report as evidence in the trial pursuant to Federal Rule of Civil Procedure 37(c)(1),
and that any probative value of this testimony would be “far outweighed by the harms
elucidated in Rule 403.” Id. at 5.

Shenon answers that she is simply seeking to supplement Tolbert’s timely disclosed
reports and opinions in accordance with Federal Rule of Civil Procedure 26(e)(1)(A),
which requires a party to “supplement or correct its disclosure or response . . . if the party
learns that in some material respect the disclosure or response is incomplete or incorrect.”
ECF No. 92 at 2. Shenon claims that, absent supplementation, Tolbert’s timely disclosed
original report will be incomplete at the time of the trial because she was last evaluated by
Tolbert six months ago. Id. at 2-3. Supplementing the report, she contends, will “provide
the jury with the most current and accurate evidence concerning [Shenon’s] status.” Id. at
3.

“[S]upplements are only for the narrow purpose of correcting inaccuracies or adding
information that was not available at the time of the initial report.” In re Asbestos Prod.
Liab. Litig. (No. VI), 289 F.R.D. 424, 425 (E.D. Pa. 2013) (quoting Sancom, Inc. v. Qwest
Comm. Corp., 683 F.Supp.2d 1043, 1062-63 (D.S.D. 2010) (internal marks omitted).
“Rule 26(e) is not an avenue to correct failures of omissions because the expert did an
inadequate or incomplete preparation, add new opinion, or deepen or strengthen existing
opinions.” In re Asbestos, 289 F.R.D. at 425 (omitting internal marks and cites).

At this point—before any supplement has been drafted—the Court cannot conclude
that Shenon’s proposed updated report would impermissibly “add new opinion{s], or
deepen or strengthen existing opinions,” In re Asbestos, 289 F.R.D. at 425 (omitting
internal marks and cites), as opposed to providing a valid “supplement” under Rule
26(e)(1)(A). See Cross-Fit, Inc. v. Nat'l Strength & Conditioning Ass'n, 2018 WL
3491854, at *11 (S.D. Cal. July 18, 2018) (permitting supplement because “[iJt is . . .
understandable that damages may increase and damages assessments may change over
time, especially when a case experiences lengthy delays . . . . Rule 26(e)(1)(A) permits a
party to supplement an expert report under these circumstances.”’).

Accordingly, NYL’s MIL No. 14 is DENIED, without prejudice. Shenon shall be
permitted to supplement Tolbert’s report pursuant to Rule 26(e)(1)(A), and NYL retains
the right to object to the admissibility of any opinion based on the prepared supplement.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 18 of 19
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-CV-00240-CAS (AGRx) Date March 16, 2020

 

 

Title SHENON V. NEW YORK LIFE INSURANCE CoO., ET AL.

 

In the event a supplemental report is filed, NYL shall be permitted to conduct discovery
about the supplemental opinion, and, if appropriate, submit a rebuttal report. Shenon will
be entitled to conduct discovery with regard to any rebuttal report.

IV. CONCLUSION

For the foregoing reasons, the Court rules as follows: NYL’s MIL Nos. 1, 2, 7, 8,
10, and 14 are DENIED WITHOUT PREJUDICE; NYL’s MIL Nos. 5, 9, 11, and 12
are DENIED: NYL’s MIL Nos. 6 and 13 are GRANTED: NYL’s MIL No. 4 is
GRANTED in part and DENIED in part; and NYL’s MIL No. 3 is DENIED AS MOOT.

IT IS SO ORDERED.
00 : 00

 

Initials of
Preparer CMJ

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 19 of 19
